Citation Nr: 1811462	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-24 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for adjustment disorder, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for a left shoulder disability, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for left ulnar neuropathy, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for left vastus lateralis tendon tear with tibial tuberosity, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in February 2016, when it was remanded to schedule a Board hearing at the RO.  The Veteran appeared at a hearing before the undersigned in January 2017.

The issues of service connection for bilateral carpal tunnel syndrome; increased ratings for a lumbar spine disability, adjustment disorder, migraine headaches, a left knee disability, a left shoulder disability, ulnar neuropathy left upper extremity, and left vastus lateralis tendon tear with tibial tuberosity; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran withdrew his appeal of the denial of service connection for bilateral hearing loss on the record during his January 2017 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).
Here, the Veteran withdrew his appeal of the denial of service connection for bilateral hearing loss on the record during his January 2017 Board hearing.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the denial of service connection for bilateral hearing loss.  There is no remaining allegation of error of fact or law for appellate consideration with respect to the issue.  Therefore, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal of the denial of service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran seeks service connection for bilateral carpal tunnel syndrome.  The AOJ denied this claim without providing an examination or obtaining an opinion based on a finding that there is no evidence of an in-service injury.  However, the Veteran asserts his carpal tunnel syndrome is secondary to his service-connected left and right hand disabilities, as well as his service-connected left ulnar neuropathy.  Given the anatomical relationship between the service-connected disabilities and the claimed carpal tunnel syndrome, the Board finds a VA opinion that addresses both direct and secondary service connection is necessary.

Additionally, two recent decisions of the Court of Appeals for Veterans Claims (Court) have highlighted issues that render the prior examination reports regarding the Veteran's joint disabilities (lumbar spine, left shoulder, and left knee) inadequate.

First, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The Board notes 38 C.F.R. § 4.59 requires range of motion testing of the pertinent joint for pain in active motion, passive motion, and in weight-bearing and nonweight-bearing, even if there is not a paired joint.

Second, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Here, the VA examination reports simply indicate an estimation of additional functional loss during flare-ups cannot be provide without resorting to speculation because the examination was not conducted during a flare.  There is no indication the selected examiners considered the Veteran's lay reports when addressing additional functional loss during flare-ups, thereby making new examinations necessary.

The Board notes the Veteran's left vastus lateralis tendon tear with tibial tuberosity is rated under Diagnostic Code 5314, which encompasses impairment of the extension of the knee; therefore, evidence obtained during the new VA knee examination required under the case law noted above will be relevant to the issue of whether a higher rating is warranted for left vastus lateralis tendon tear with tibial tuberosity.  Further, during his January 2017 hearing, the Veteran asserted his most recent examination in January 2011 does not reflect his current level of disability.  Thus, the Board finds a new examination to assess the current severity of the left vastus lateralis tendon tear with tibial tuberosity is warranted to ensure its decision regarding the appropriate rating is fully informed.

The Veteran has also asserted TDIU is warranted in his case due to the combined effects of his service-connected disabilities.  This assertion is supported by the award of disability benefits by the Social Security Administration.  However, the Veteran does not currently meet the schedular percentage requirements for TDIU despite his 80 percent combined rating because he does not have single disability rated as at least 40 percent disabling (to include consideration of disabilities resulting from a common etiology or a single accident or the combined rating for paired extremities).  See 38 C.F.R. § 4.16(a).  The Board is prohibited from assigning TDIU on an extra-schedular basis in the first instance, but must adjudicate whether referral to VA's Director of Compensation and Pension (C&P) for extraschedular consideration under 38 C.F.R. § 4.16 (b) is warranted.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board finds referral is warranted in this instance; however, this may be deemed unnecessary as the Veteran's eligibility for TDIU on a schedular basis is inextricably intertwined with the other rating issues being remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The Board defers adjudication of the Veteran's increased rating claims for adjustment disorder and migraine headaches because interference with employment is a primary rating consideration under the applicable rating criteria; therefore, any evidence developed with regard to TDIU is potentially relevant to the ratings assigned for these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination regarding his service connection claim for bilateral carpal tunnel syndrome.  The selected examiner must provide an opinion addressing whether the Veteran's currently diagnosed bilateral carpal tunnel syndrome is at least as likely as not the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities affecting his hands and upper extremities.

The opinion must address both causation and aggravation in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion(s) provided.

2.  Schedule the Veteran for new examinations to assess the current severity of his service-connected joint disabilities (lumbar spine, left shoulder, and left knee) and left vastus lateralis tendon tear with tibial tuberosity.

With regard to the lumbar spine, left shoulder, and left knee disabilities, the selected examiner must test range of motion for the pertinent joint, as well as any paired joint, for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner also should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

3.  Readjudicate the issues on appeal, to include entitlement to TDIU, referring it to the Director of Compensation and Pension (C&P) for extraschedular consideration if necessary.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


